                                                 Case 3:17-cv-05659-WHA Document 310 Filed 12/10/18 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                          No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                   NOTICE RE TUESDAY MORNING
                                          13   JUNIPER NETWORK, INC.,
                                          14                  Defendant.
                                                                                         /
                                          15
                                          16          Tomorrow morning, counsel for both sides should be prepared to address the role of
                                          17   apportionment in this case, the United States Court of Appeals for the Federal Circuit’s
                                          18   decision in Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), and
                                          19   whether the accused products have non-infringing features.
                                          20
                                          21
                                          22   Dated: December 10, 2018.
                                                                                                  WILLIAM ALSUP
                                          23                                                      UNITED STATES DISTRICT JUDGE
                                          24
                                          25
                                          26
                                          27
                                          28
